DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The reflective layer can not be above the sealing member, since it would be counterintuitive. This limitation is not shown in any of the drawings.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear which openings are referred by any other opening of the plurality of the openings? 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,7,9,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub No. 20100038657).

 	With respect to claim 1, Higuchi et al discloses a base member (7,Fig.9); a plurality of light sources (6,Fig.9) on or above an upper surface of the base member (Fig.9); and a reflector (8,Fig.9) having a plurality of openings (Fig.9), each of the plurality of openings of the reflector (8a-o,Fig.8) surrounds a respective one of the plurality of light sources in a plan view (Fig.8),
wherein the plurality of openings have a plurality of first openings (the openings in the middle,Fig.8)  and a plurality of second openings (openings in the last row furthest from center,Fig.8) , the plurality of second openings being disposed farther from the center of the reflector than the plurality of first openings (Fig.8), wherein, in the plan view, each of the plurality of second openings is smaller in area than each of the plurality of first openings (Fig.8). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 5, Higuchi et al discloses a light-emitting element (6), a sealing member covering the light-emitting element (9), and a reflective layer above the sealing member (8).

 	With respect to claim 7, Higuchi et al discloses further comprising a light-transmissive optical member (9) facing the base member across the plurality of light sources (Fig.9). However, Higuchi et al does not explicitly disclose wherein a distance between the upper periphery of the reflector and the optical member is equal to or less than a half of a distance between the upper surface of the base member and the upper periphery of the reflector. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 9, Higuchi et al discloses wherein the reflector includes planar portions (near 8i,Fig.7C). However, Higuchi et al does not explicitly disclose and wherein a distance between an end portion of the planar portion of each of the second surrounding portions at a light source side and an end portion of a corresponding one of the light sources is smaller than a distance between an end portion of the planar portion of each of the first surrounding portions at the light source side and an end portion of a corresponding one of the light sources. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, Higuchi et al discloses wherein the plurality of second openings are disposed in a pattern surrounding the plurality of first openings (Fig.8), and wherein each of the plurality of second openings is closer to an edge of the reflector (5,Fig.8) than any other opening of the plurality of openings (Fig.8) 


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub No. 20100038657), in view of Tasaki et al (US Pub No. 20140027807)

 	With respect to claim 2, Higuchi et al does not explicitly disclose wherein each of the light sources has a batwing light distribution characteristic. On the other hand, Tasaki et al discloses wherein each of the light sources has a batwing light distribution characteristic (lens 25, Fig.12 would produce a batwing light distribution, Fig.15). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higuchi et al according to the teachings of Tasaki et al such that batwing light distribution is produced in order to have a more uniform light distribution. 

 	With respect to claim 3, Tasaki et al discloses a light-emitting element, and
a lens (25,Fig.12) adapted to broaden a distribution of light emitted from the light-emitting element (Fig.15, according to the specification light is broadly distributed when batwing lens is used).
 	With respect to claim 4, Tasaki et al discloses wherein each of the light sources 
a light-emitting element (Fig.12), and a lens (25,Fig.12) adapted to broaden a distribution of light emitted from the light-emitting element (Fig.15).
 	
 Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub No. 20100038657), in view of Krames et al (US Pub No. 20080315228).

 	With respect to claim 6, Higuchi et al discloses a sealing member (9) covering the light-emitting element (6); however, it does not explicitly disclose the arts cited above do not explicitly disclose a light-emitting element having an upper surface, a reflective layer on the upper surface of the light-emitting element. On the other hand, Krames et al discloses a reflective member (34,Fig.12) on the upper surface of the LED (100,Fig.12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Higuchi et al according to the teachings of Krames et al such that reflective layer is formed directly on the top surface of the LED, in order to increase the luminosity of the device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub No. 20100038657), in view of Kim et al (US Pub No. 20160293803).

 	With respect to claim 8, Higuchi et al does not explicitly disclose wherein the optical member comprises a half mirror made of a dielectric multilayer film, the half mirror adapted to reflect a part of incident light and to transmit the other part of the light. On the other hand, Kim et al discloses wherein the optical member comprises a half mirror made (150,Fig.2) of a dielectric multilayer film (para 22), the half mirror adapted to reflect a part of incident light and to transmit the other part of the light (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Higuchi et al according to the teachings of Kim et al such that half mirror made of a dielectric multilayer film, the half mirror adapted to reflect a part of incident light and to transmit the other part of the light, in order to produce a uniform white light.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub No. 20100038657), in view of Sanpei et al (US Pub No. 20080055901)

 	With respect to claim 10, the arts cited above do not explicitly disclose further comprising an insulating member disposed above the base member, wherein the insulating member has a white filler. On the other hand, Sanpei et al discloses an insulating member (7,Fig.2) disposed above the base member (2,Fig.2), wherein the insulating member has a white filler (Para 72). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Sanpei et al such that white fillers are used on the base member in order to increase the luminosity of the device.

 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the insulating member has a plurality of openings, and wherein, in the plan view, an area of each the plurality of openings of the insulating member is smaller than an area of each the plurality of openings of the reflector. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the LEDs are connected to each other in series so conductor layers go under the reflective layer to connect the neighboring LEDS, and fillers would cover the conductor layers in each of the openings only, therefore, the insulating members would have plurality of openings, and wherein, in the plan view, an area of each the plurality of openings of the insulating member is smaller than an area of each the plurality of openings of the reflector, since the reflecting layers have much larger opening on top than the bottom; as a design choice.

 	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895